Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 1 of 13 Page ID
                                  #:2206



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   STACY M. DOMINGUEZ, Cal. Bar No. 279161
 5 sdominguez@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 6 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 7 Facsimile: 714.513.5130
 8 Attorneys for DOMINO’S PIZZA LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     GUILLERMO ROBLES,                                 Case No. 2:16-cv-06599
13                                                     Hon. Jesus G. Bernal
                       Plaintiff,
14                                                     DEFENDANT DOMINO’S PIZZA
              v.                                       LLC’S EVIDENTIARY
15                                                     OBJECTIONS TO DECLARATION
     DOMINO’S PIZZA LLC,                               OF ROSEMARY MUSACHIO
16
                       Defendant.
17                                                     Date: October 26, 2020
                                                       Time: 9:00 a.m.
18                                                     Ctrm: 1
19
                                                       Action Filed: September 1, 2016
20                                                     Trial Date:   December 8, 2020
21
22
23
24
25
26
27
28
                                                                            Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1     DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 2 of 13 Page ID
                                  #:2207



 1            Defendant Domino’s Pizza LLC (“Defendant”) hereby submits its
 2 Evidentiary Objections to Rosemary Musachio’s Declaration in Support of Plaintiff
 3 Robles’ Motion for Summary Judgment as follows:
 4      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 5    1.    Declaration, in its entirety.           1.   Lacks Foundation (Fed.. R. Evid.

 6                                                  602); Irrelevant (Fed.. R. Evid. 401, 403)

 7                                                  since WCAG standards are non-

 8                                                  enforceable (RJN, Exh. A and Robles v.

 9                                                  Domino’s Pizza LLC, 913 F.3d 898

10                                                  (2019) (“Here, Robles does not seek to

11                                                  impose liability based on Domino's failure

12                                                  to comply with WCAG 2.0.”). Ms.

13                                                  Musachio used outdated technology and

14                                                  non-applicable devices (Android as

15                                                  opposed to iPhone). (See Supp. Cannon

16                                                  Decl. ¶9-10.

17    2.      There are well-established            2.     Lacks Foundation (Fed. R. Evid.

18    industry guidelines for designing,            602); Irrelevant (Fed. R. Evid. 401, 403)

19    constructing and maintaining websites         since WCAG standards are non-

20    so they are accessible to and provide         enforceable.

21    effective communication for blind and

22    visually-impaired persons who use

23    screen-reading software programs. (¶

24    9, lines 23-26.)

25    3.      These guidelines have existed for     3.     Lacks Foundation (Fed. R. Evid.

26    several years and are successfully            602); Irrelevant (Fed. R. Evid. 401, 403)

27    followed by large business entities           since WCAG standards are non-

28    who want to ensure their websites are         enforceable. (RJN, Exh. A and Robles v.

                                                 -1-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 3 of 13 Page ID
                                  #:2208



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2    accessible to all people. The Web             Domino’s Pizza LLC, 913 F.3d 898

 3    Accessibility Initiative, an initiative of    (2019) (“Here, Robles does not seek to

 4    the World Wide Web Consortium,                impose liability based on Domino's failure

 5    developed guidelines on website               to comply with WCAG 2.0.”).

 6    accessibility. (¶ 10, lines 28-3.)

 7    4.      The Web Content Accessibility         4.     Lacks Foundation (Fed. R. Evid.

 8    Guidelines (“WCAG”) 2.0 and 2.1               602); Irrelevant (Fed. R. Evid. 401, 403)

 9    standards (available at                       since WCAG standards are non-

10    https://www.w3.org/TR/WCAG20/                 enforceable. (RJN, Exh. A and Robles v.

11    and                                           Domino’s Pizza LLC, 913 F.3d 898

12    https://www.w3.org/TR/WCAG21/,                (2019) (“Here, Robles does not seek to

13    respectively), easily found on the            impose liability based on Domino's failure

14    Internet, recommend several basic             to comply with WCAG 2.0.”).

15    components for making websites

16    accessible, including, but

17    not limited to: adding invisible

18    alternative text (“alt-text”) to graphics;

19    ensuring all functions can be

20    performed using a keyboard and not

21    just a mouse; ensuring that

22    image maps are accessible and by

23    adding structured headings so blind

24    and visually-impaired people can

25    navigate websites just as sighted

26    people do. WCAG 2.1 is the

27    most recent version of the guidelines,

28    which builds on, but does not

                                                 -2-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 4 of 13 Page ID
                                  #:2209



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2    contradict, WCAG 2.0. (¶ 11, lines 4-

 3    13.)

 4    5.      In particular, WCAG 2.1               5.     Lacks Foundation (Fed. R. Evid.

 5    contains additional guidance for              602); Irrelevant (Fed. R. Evid. 401, 403)

 6    creating accessible mobile                    since WCAG standards are non-

 7    applications. (¶ 11, lines 13-14.)            enforceable. (RJN, Exh. A and Robles v.

 8                                                  Domino’s Pizza LLC, 913 F.3d 898

 9                                                  (2019) (“Here, Robles does not seek to

10                                                  impose liability based on Domino's failure

11                                                  to comply with WCAG 2.0.”).

12    6.      Without these basic components,       6.     To the extent that Ms. Musachio is

13    websites are inaccessible to a blind          indicated that the “basic components” are

14    person using screen-reading software.         those guidelines listed in the WCAG, this

15    (¶ 12, lines 15-16.)                          statement is irrelevant (Fed. R. Evid. 401,

16                                                  403) since WCAG standards are non-

17                                                  enforceable. (RJN, Exh. A and Robles v.

18                                                  Domino’s Pizza LLC, 913 F.3d 898

19                                                  (2019) (“Here, Robles does not seek to

20                                                  impose liability based on Domino's failure

21                                                  to comply with WCAG 2.0.”).

22    7.      Numerous large business entities      7.     Lacks Foundation (Fed.. R. Evid.

23    have used these guidelines, or have           602); Irrelevant (Fed. R. Evid. 401, 403).

24    otherwise been able to make their             Ms. Musachio has not established a

25    websites accessible, including adding         foundation for this statement. Despite

26    alt-text to graphics and ensuring that        working as an IT Accessibility Consultant,

27    all functions can be performed using a        she has not established that her companies

28    keyboard. (¶ 13, lines 17-19.)                are “large” (use of “large” is also

                                                 -3-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 5 of 13 Page ID
                                  #:2210



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2                                                  objectionable given its vagueness and

 3                                                  relevant to Defendant). Further, this is

 4                                                  immaterial because the WCAG standards

 5                                                  are not a legal standard and non-

 6                                                  enforceable. Finally, Ms. Musachio

 7                                                  testified that 80% of her total workload is

 8                                                  simply reviewing websites for the

 9                                                  Manning Law Firm. Musachio Trancript

10                                                  at 14:15-18, from Castillo v. Ruby’s Red

11                                                  Ribbon, Inc., Los Angeles Superior Court

12                                                  Case No. 19PSCV00641 dated July 24,

13                                                  2020 She did not testify to actual work

14                                                  for any named companies nor could she

15                                                  recall a single website that she believed to

16                                                  be accessible. Musachio Tr. 12:15-17.

17    8.      I use JAWS as the recognized          8.     Lacks Foundation for a statement

18    “gold-standard” screen-reading                that JAWS is the “gold-standard”. (Fed.

19    software program to evaluate services,        R. Evid. 602)

20    such as websites and screen-reading

21    software programs. (¶ 16, lines 26-

22    28.)

23    9.      The built-in screen reader by         9.     Lacks Foundation (Fed. R. Evid.

24    Google integrated into Android                602); Irrelevant (Fed. R. Evid. 401, 403).

25    devices is the Talkback program.              Mr. Robles alleged and testified that he

26    Android also offers methods to                used an iPhone to access the Domino’s

27    integrate accessibility features and          Mobile Application. As such, use of an

28    services to improve an application’s          Android device is irrelevant to his claims.

                                                 -4-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 6 of 13 Page ID
                                  #:2211



 1     Plaintiff’s Material Objected To:             Defendant’s Grounds for Objection
 2    usability for users with disabilities.        See Oliver v. Ralphs Grocery Co., 654

 3    Accessibility resources for Android           F.3d 903, 909 n.7 (9th Cir. 2011).

 4    applications can be found through

 5    Android’s development website

 6    (https://developer.android.com/guide/t

 7    opics/ui/accessibility) (¶ 18, lines 8-

 8    12.)

 9    10.     Upon request from counsel for         10.    Regarding Ms. Musachio’s

10    Plaintiff Guillermo Robles, at various        September 16, 2020 assessment, Ms.

11    times throughout this litigation, in          Musachio’s finding are objectionable and

12    September 2016, March 2017, May               should be stricken as she failed to opine

13    2019, January 30, 2020, May 29, 2020,         on these findings at deposition and failed

14    and most recently on September 16,            to disclose prior to or at the time of her

15    2020, I conducted assessments of              deposition. Oliver v. Ralphs Grocery Co.,

16    webpages on dominos.com and on                654 F.3d 903 (9th Cir. 2011) (opining that

17    Defendant’s mobile application, to            Plaintiff cannot raise “new” barriers for

18    determine its accessibility to those          the first time at summary judgment.)

19    with visual impairments. (¶ 20, lines         Moreover, at deposition, when asked

20    20-24.)                                       about what Ms. Musachio found in her

21                                                  most recent report, counsel for Plaintiff

22                                                  stated that it was a privileged “draft” and,

23                                                  therefore, not discoverable. Musachio Tr.

24                                                  at 35:22-36:14. Additionally, Ms.

25                                                  Musacio’s findings in 2019 regarding the

26                                                  website are not relevant because they do

27                                                  not bear on the current state of the website

28                                                  and do not bear on Plaintiff’s alleged

                                                 -5-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 7 of 13 Page ID
                                  #:2212



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2                                                  experience with the website in 2015 and

 3                                                  2016.

 4    11.     In evaluating Defendant’s             11.     Lacks Foundation (Fed. R. Evid.

 5    website, I used assistive technology,         602); Irrelevant (Fed. R. Evid. 401, 403).

 6    including JAWS screen-reading                 Ms. Musachio testified when she “tested”

 7    software. (¶ 20, lines 24-26.)                Defendant’s website she used an outdated

 8                                                  version of the JAWS screen reading

 9                                                  software. This calls into question all of

10                                                  her findings because it is not possible to

11                                                  know whether she could have replicated,

12                                                  or bypassed, the alleged issues with a

13                                                  more modern screen reader. Supp.

14                                                  Cannon Declaration at 8.

15    12.     In evaluating Defendant’s mobile      12.     Lacks Foundation (Fed. R. Evid.

16    application, I used assistive                 602); Irrelevant (Fed. R. Evid. 401, 403).

17    technology, including the TalkBack            Mr. Robles testified that he used an

18    screen reader. (¶ 20, lines 24-26.)           iPhone to access the Domino’s Mobile

19                                                  Application. As such, use of Android is

20                                                  irrelevant to his claims.

21    13.     I found a number of                   13.     Lacks Foundation (Fed. R. Evid.

22    accessibility barriers and deficiencies       602); Irrelevant (Fed. R. Evid. 401, 403).

23    in the Website that prevent blind             Ms. Musachio testified when she “tested”

24    individuals like Mr. Robles from              Defendant’s website she used an outdated

25    accessing it on an equal basis as             version of the JAWS screen reading

26    sighted users. (¶ 22, lines 9-11.)            software. This calls into question all of

27                                                  her findings regarding the website, this

28                                                  paragraph and all subsequent subparts,

                                                 -6-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 8 of 13 Page ID
                                  #:2213



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2                                                  because it is not possible to know whether

 3                                                  she could have replicated, or bypassed, the

 4                                                  alleged issues with a more modern screen

 5                                                  reader.

 6    14.     My most recent review of              14.    Regarding Ms. Musachio’s

 7    Domino’s Website on September 16,             September 16, 2020 assessment, Ms.

 8    2020, revealed new and continued              Musachio’s findings are objectionable and

 9    barriers for blind and visually-impaired      should be stricken as she failed to opine

10    persons that include but are not limited      on these findings at deposition and failed

11    to the following (¶ 23, lines 10-12.)         to disclose prior to or at the time of her

12                                                  deposition. Oliver v. Ralphs Grocery Co.,

13                                                  654 F.3d 903 (9th Cir. 2011) (opining that

14                                                  Plaintiff cannot raise “new” barriers for

15                                                  the first time at summary judgment.)

16                                                  Moreover, at deposition, when asked

17                                                  about what Ms. Musachio found in her

18                                                  most recent report, counsel for Plaintiff

19                                                  stated that it was a privileged “draft” and,

20                                                  therefore, not discoverable.

21    15. Thus, even while Domino’s fixed           15. Lacks Foundation (Fed. R. Evid.

22    certain barriers previously identified        602); Irrelevant (Fed. R. Evid. 401, 403).

23    by Plaintiff, it introduced new barriers      Ms. Musachio testified when she “tested”

24    to its Website. (¶ 24, lines 26-27.)          Defendant’s website she used an outdated

25                                                  version of the JAWS screen reading

26                                                  software. This calls into question all of

27                                                  her findings regarding the website, this

28                                                  paragraph and all subsequent subparts,

                                                 -7-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 9 of 13 Page ID
                                  #:2214



 1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
 2                                                  because it is not possible to know whether

 3                                                  she could have replicated, or bypassed, the

 4                                                  alleged issues with a more modern screen

 5                                                  reader. Moreover, to the extent that these

 6                                                  “new barriers” are only being raised in

 7                                                  this Motion, those “new barriers” should

 8                                                  be stricken as she failed to opine on these

 9                                                  findings at deposition and failed to

10                                                  disclose prior to or at the time of her

11                                                  deposition and Plaintiff did not identify

12                                                  those barriers. Oliver v. Ralphs Grocery

13                                                  Co., 654 F.3d 903 (9th Cir. 2011) (opining

14                                                  that Plaintiff cannot raise “new” barriers

15                                                  for the first time at summary judgment.);

16                                                  Fed. R. Civ. Proc. 26(e).

17    16. On January 30, 2020, I also               16. Irrelevant (Fed. R. Evid. 401, 403).

18    evaluated the Domino’s Mobile App             Mr. Robles testified that he used an

19    and found a number of accessibility           iPhone to access the Domino’s Mobile

20    barriers and deficiencies that prevent        Application. As such, use of Android is

21    blind individuals like Mr. Robles from        irrelevant to his claims. Oliver v. Ralphs

22    access on an equal basis as sighted           Grocery Co., 654 F.3d 903 (9th Cir. 2011)

23    users. Those accessibility barriers for       (opining that Plaintiff cannot raise “new”

24    blind and visually-impaired individuals       barriers for the first time at summary

25    on the Mobile App on January 30,              judgment.)

26    2020, included, but were not limited

27    to, the following (¶ 25, lines 28-4.)

28    17.     On September 16, 2020, I              17.    Irrelevant (Fed. R. Evid. 401, 403).

                                                 -8-                      Case No. 2:16-cv-06599
     SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 10 of 13 Page ID
                                   #:2215



  1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
  2    reviewed the Mobile App again, which          Mr. Robles testified that he used an

  3    revealed the that the same barriers on        iPhone to access the Domino’s Mobile

  4    the Mobile App remained the same as           Application. As such, use of Android is

  5    in January 2020. (¶ 26, lines 2-4.)           irrelevant to his claims. Moreover, Ms.

  6                                                  Musachio’s September 16, 2020

  7                                                  assessment is objectionable and should be

  8                                                  stricken as she failed to opine on these

  9                                                  findings at deposition and failed to

 10                                                  disclose prior to or at the time of her

 11                                                  deposition. Oliver v. Ralphs Grocery Co.,

 12                                                  654 F.3d 903 (9th Cir. 2011) (opining that

 13                                                  Plaintiff cannot raise “new” barriers for

 14                                                  the first time at summary judgment.); Fed.

 15                                                  R. Civ. Proc. 26(e). Moreover, at

 16                                                  deposition, when asked about what Ms.

 17                                                  Musachio found in her most recent report,

 18                                                  counsel for Plaintiff stated that it was a

 19                                                  privileged “draft” and, therefore, not

 20                                                  discoverable.

 21    18.     Domino’s Website and Mobile           18.    Lacks Foundation (Fed. R. Evid.

 22    App need not be inaccessible to the           602); Irrelevant (Fed. R. Evid. 401, 403)

 23    blind. Domino’s could implement               since WCAG standards are non-

 24    well-established industry guidelines          enforceable.

 25    for designing, constructing and

 26    maintaining accessible websites,

 27    WCAG. Domino’s could implement

 28    WCAG 2.1 for both the Website and

                                                  -9-                      Case No. 2:16-cv-06599
      SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 11 of 13 Page ID
                                   #:2216



  1     Plaintiff’s Material Objected To:             Defendant’s Grounds for Objection
  2    Mobile App, which provides guidance

  3    for creating both accessible websites

  4    and mobile apps. (¶ 27, lines 5-9.)

  5    19.     Numerous large business entities      19.    Lacks Foundation (Fed. R. Evid.

  6    have used these guidelines, or have           602); Irrelevant (Fed. R. Evid. 401, 403).

  7    otherwise been able to make their             Ms. Musachio has not established a

  8    websites and mobile applications              foundation for this statement. Despite

  9    accessible, including adding alt-text to      working as an IT Accessibility Consultant,

 10    graphics and ensuring that all functions      she has not established that her companies

 11    can be performed using a keyboard and         are “large” (use of “large” is also

 12    without having to use sight to                objectionable given its vagueness and

 13    manipulate objects on a mobile device         relevant to Defendant). Further, this is

 14    screen. (¶ 28, lines 10-14.)                  immaterial because the WCAG standards

 15                                                  are not a legal standard and non-

 16                                                  enforceable. Finally, Ms. Musachio

 17                                                  testified that 80% of her total workload is

 18                                                  simply reviewing websites for the

 19                                                  Manning Law Firm. She did not testify to

 20                                                  actual work for any named companies nor

 21                                                  could she recall a single website that she

 22                                                  believed to be accessible.

 23    20.      It is my opinion, however, that      20.    Lacks Foundation (Fed. R. Evid.

 24    Defendant has undertaken minimal to           602). Ms. Musachio has no personal

 25    no effort over the last four years to         knowledge as to the effort taken by

 26    make its Website and Mobile App               Defendant regarding the accessibility of

 27    accessible to persons who are blind or        the Website and Mobile Application. In

 28    visually-impaired. (¶ 29, lines 15-17.)       ¶¶ 24 and 29, she acknowledges fixes to

                                                 -10-                      Case No. 2:16-cv-06599
      SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 12 of 13 Page ID
                                   #:2217



  1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
  2                                                  alleged “barriers”, which runs against her

  3                                                  opinion that Defendant has “undertaken

  4                                                  minimal effort”.

  5    21.     Even as certain specific barriers     21.    Lacks Foundation (Fed. R. Evid.

  6    that I identified in my expert report         602). Ms. Musachio has no personal

  7    were corrected just this month, new           knowledge as to Defendant’s policy

  8    barriers were introduced. This                regarding accessibility of the Website and

  9    indicates that Domino’s does not have         Mobile Application. Moreover, to the

 10    the policies and procedures in place to       extent that these “new barriers” are only

 11    maintain an accessible website. (¶ 29,        being raised in this Motion, those “new

 12    lines 17-20.)                                 barriers” should be stricken as she failed

 13                                                  to opine on these findings at deposition

 14                                                  and failed to disclose prior to or at the

 15                                                  time of her deposition and Plaintiff did not

 16                                                  identify those barriers. Oliver v. Ralphs

 17                                                  Grocery Co., 654 F.3d 903 (9th Cir. 2011)

 18                                                  (opining that Plaintiff cannot raise “new”

 19                                                  barriers for the first time at summary

 20                                                  judgment.); Fed. R. Civ. Proc. 26(e).

 21    22.     I estimate that it would cost         22.    Lacks Foundation (Fed.. R. Evid.

 22    between $5,000 and $20,000 to                 602); Irrelevant (Fed. R. Evid. 401, 403);

 23    remediate Domino’s website to                 Duty to Supplement Disclosures (Fed. R.

 24    provide an equal user experience to the       Civ. Proc. 26(e).

 25    blind, and another $5,000 to $20,000          Ms. Musachio is not a programmer and

 26    to remediate the Mobile App. (¶ 30,           has never done any coding. (Musachio

 27    lines 21-24.)                                 Tr. at 23:22-24:3). As such, she lacks the

 28                                                  basis for an opinion on the costs

                                                 -11-                      Case No. 2:16-cv-06599
      SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
Case 2:16-cv-06599-JGB-E Document 108-13 Filed 10/05/20 Page 13 of 13 Page ID
                                   #:2218



  1      Plaintiff’s Material Objected To:            Defendant’s Grounds for Objection
  2                                                  associated with her proposed “fixes”.

  3                                                  Further, Ms. Musachio failed to

  4                                                  supplement her report to include this

  5                                                  information. See Leimkuhler Decl. ¶ 3,

  6                                                  Exh. C.

  7
  8
  9 Dated: October 5, 2020
 10                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 11
 12                                     By                  /s/ Gregory F. Hurley
 13                                                        GREGORY F. HURLEY
 14                                                 Attorneys for DOMINO’S PIZZA LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -12-                      Case No. 2:16-cv-06599
      SMRH:4833-9427-9629.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MUSACHIO
